 



Exhibit 10.8
PIER 1 EXECUTIVE HEALTH EXPENSE REIMBURSEMENT PLAN

I.   Pier 1:       Pier 1 Imports, Inc.   II.   Plan Participants:       Pier
1’s President, Chief Executive Officer, Chief Financial Officer, Executive Vice
Presidents, and Senior Vice Presidents.   III.   Plan Year:       The Plan Year
corresponds to the Pier 1 fiscal year.   IV.   Type of Plan:       Self-insured
medical expense reimbursements will be paid to each member of the covered group
no more often than once per month during each Plan Year. This payment will be
equal to the verified medical, dental, and related costs incurred by Plan
Participants and their dependents subject to the maximum described in VI below.
  V.   Expenses Covered:

  1.   For all matters presently covered by the Pier 1 group medical plan, the
Plan will reimburse for deductibles and co-payments required under the group
medical plan.     2.   The Plan will reimburse all reasonable and customary
dental expenses not solely cosmetic in nature, including 100% of all procedures
not covered by Pier 1’s group dental plan and reimbursement for deductibles and
co-payments required under Pier 1’s group dental plan for those procedures
covered under the group dental plan.     3.   The Plan will reimburse expenses
for eye examinations, lenses and contact lenses (no frames).     4.   The Plan
will reimburse expenses for annual physical examinations.     5.   For
prescribed drugs and medicines, the Plan will reimburse for deductibles and
co-payments required under Pier 1’s group medical plan.

- 1 -



--------------------------------------------------------------------------------



 



VI.   Maximum Plan Benefit:       The maximum amount of covered expenses that
each Plan Participant may submit to the Plan Administrator for each two
consecutive combined Plan Years is $20,000. This maximum will be applied on a
rolling basis.   VII.   Effective Date of this Restatement of the Plan:      
March 27, 2007.   VIII.   Plan Administration:       No more often than once per
month, a Plan Participant may present documents (medical bills, prescription
drug receipts, etc.) in a prescribed reporting format verifying their covered
expenses to the Plan Administrator. The Plan Administrator will communicate the
prescribed reporting format. Within a reasonable period of time after receipt of
such documents, the Plan Administrator will verify expenses and issue the Plan
Participant a check equal to the amount of the verified expenses less applicable
taxes. Payments made under this Plan are considered ordinary income and will be
reported to the IRS as such.   IX.   Plan Administrator:       The Plan
Administrator is the Executive Vice President of Human Resources of Pier 1 or
his designee. The Plan Administrator shall be the “administrator” and the “named
fiduciary” with respect to the general administration of the Plan. The Plan
Administrator shall have all powers necessary or proper to administer the Plan
and to discharge its duties under the Plan, including, but not limited to, the
following powers:

  1.   To make and enforce such rules and regulations as it may deem necessary
or proper for the orderly and efficient administration of the Plan;     2.   To
interpret the Plan, its interpretation thereof in good faith to be final and
conclusive on all persons claiming benefits under the Plan;     3.   To
authorize the payment of benefits under the Plan;     4.   To prepare and
distribute information explaining the Plan;     5.   To appoint or employ
persons to assist in the administration of the Plan; and     6.   To obtain such
information as is necessary for the proper administration of the Plan.

- 2 -



--------------------------------------------------------------------------------



 



X.   Amendments and Termination:       Pier 1 reserves the right to, from time
to time, amend this Plan. Pier 1 may make any amendment it determines to be
necessary or desirable, with or without retroactive effect. Pier 1 hopes and
expects to continue this Plan indefinitely. Pier 1 reserves the right at will
and without prior notice to terminate or partially terminate the Plan or any
portion thereof. No such termination shall adversely affect the rights of
individuals with respect to benefits which became payable as a result of medical
services provided prior to the date of such termination.   XI.   General
Provisions:

  1.   No Plan Participant shall have any right to, or interest in, any benefits
provided under this Plan, except as provided under this Plan.     2.   No
interest in or benefit payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge.     3.   The Plan shall constitute an unfunded, unsecured obligation of
Pier 1 to make payments in accordance with the provisions of the Plan. The
establishment of the Plan shall not be deemed to create a trust and no Plan
Participant shall have any claim against Pier 1 except with respect to the
payment of benefit payments in accordance with the provisions of the Plan.    
4.   Except to the extent that preemptive federal laws apply to this Plan, the
Plan shall be construed, enforced and administered according to the laws of the
State of Texas. Pier 1 intends that the terms of the Plan, including those
relating to coverage and benefits, are legally enforceable. In case any
provision of the Plan is held to be illegal or invalid for any reason, it shall
not affect the remaining provisions of the Plan, but the Plan shall be construed
and enforced as if such illegal or invalid provision had not been included
therein.     5.   The Plan is to be maintained for the exclusive benefit of the
Plan Participants.

          IN WITNESS WHEREOF, Pier 1 has caused this instrument to be executed
by its duly authorized officer effective as of March 27, 2007.

                  Pier 1 Imports, Inc.    
 
           
 
  By:        
 
  Name:
Title:
Date:  
 
Gregory S. Humenesky
Executive Vice President
March 27, 2007    

- 3 -